*497DISSENTING OPINION OF
MR. JUSTICE WOLF
At the time of the appeal in this case from the district court to the Supreme Court Rafael del Yalle Zeno was in possession of a piece of property, although a judgment of ouster had been pronounced against him. The Circuit Court of Appeals, despite the order of dismissal entered by this court, decided that the appeal taken by Rafael del Yalle from that judgment had been duly perfected. Hence the said Rafael del Yalle, as decided by the superior court had a certain right of possession pending the appeal. Maybe it was a very narrow right, but if his appeal was perfected he had it. The fact that Del Yalle was under an actual duty to deliver the possession can make no difference. When a party in possession appeals the law allows him to retain possession pending the appeal. The judgment of the lower court is superseded. Although the damages may be slight in this particular case they may be grave in some other. To some damages susceptible of proof Del Yalle was at least nominally entitled. Therefore I dissent.